In re Williams, Clarence; — Plaintiff(s); applying for supervisory and/or remedial *1308writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 303-127; to the Court of Appeal, Fourth Circuit, No. 90KW-0648.
Granted for the sole purpose of transferring the application to the Fourth Circuit for consideration of claim four (ineffective assistance or constructive denial of counsel on appeal) in light of Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990) and State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990), both decided after the Court of Appeal’s May 15, 1990 denial of writs in 90-K-0648.